.                 Case 1:19-cr-00753-PGG Document 21 Filed 10/18/19 Page 1 of 4



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
     -    -   -    -   -    -   -    -       -   -   -    -   -           - X

     UNITED STATES OF AMERICA                                                     INFORMATION

                           -    V.       -                                        19 Cr.        (PGG)
                                                                              .
    LUIS ALBERTO BRECEDA and
    VICENTE ROBLES CASTRO JR.,                                            1~9CRW 753
                           Defendants.

    -     -   -    -   -   -    -    -       -   -   -    -   -   -   -   -   X

                                                               COUNT ONE
                                                         (Narcotics Conspiracy)

              The United States Attorney charges:

              1.           In or about August 2019, in the Southern District of New

    York and elsewhere, LUIS ALBERTO BRECEDA and VICENTE ROBLES CASTRO

    JR., the defendants, and others known and unknown,                                             intentionally

    and       knowingly                  did         combine,             conspire,   confederate,      and   agree

    together and with each other to violate the narcotics laws of the

    United States.

              2.           It was a part and an object of the conspiracy that LUIS

    ALBERTO BRECEDA and VICENTE ROBLES CASTRO JR.,                                              the defendants,

    would and did distribute and possess with the intent to distribute

    a controlled substance,                                   in violation of Title 21,            United States

    Code, Section 841 (a) (1).

              3.           The controlled substance that LUIS ALBERTO BRECEDA and

    VICENTE ROBLES CASTRO JR., the defendants, conspired to distribute

    and possess with the intent to distribute was 500 grams and more
        Case 1:19-cr-00753-PGG Document 21 Filed 10/18/19 Page 2 of 4



of   mixtures     and      substances    containing     a    detectable       amount    of

methamphetamine, its salts, isomers, and salts of its isomers, in

violation of Title 21, United States Code, Section 841 (b) (1) (A).

               (Title 21, United States Code, Section 846.)

                               FORFEITURE ALLEGATION

      4.    As a result of committing the offense alleged in Count

One of this Information, LUIS ALBERTO BRECEDA and VICENTE ROBLES

CASTRO JR.,      the defendants,        shall forfeit to the United States,

pursuant to Title 21, United States Code, Section 853, any and all

property cons ti tu ting,        or derived from,           any proceeds obtained,

directly or indirectly,          as a result of said offense and any and

all property used, or intended to be used, in any manner or part,

to   commit,     or   to    facilitate    the    commission      of,   said    offense,

including but not           limited to    a     sum of money      in United States

currency   representing         the   amount     of   proceeds    traceable      to    the

commission of said offense.

                            Substitute Assets Provision

      5.    If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

            a.        cannot be located upon the exercise of due
                      diligence;

            b.        has been transferred or sold to, or deposited
                      with, a third person;

            c.        has been placed beyond the jurisdiction of the
                      Court;


                                           2
         Case 1:19-cr-00753-PGG Document 21 Filed 10/18/19 Page 3 of 4



             d.    has been substantially diminished in value; or

             e.    has been commingled with other property which
                   cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States    Code,   Section   853 (p),   to   seek   forfeiture   of any other

property of the defendants up to the value of the above forfeitable

property.

              (Title 21, United States Code, Section 853.)




                                            United States Attorney




                                       3
Case 1:19-cr-00753-PGG Document 21 Filed 10/18/19 Page 4 of 4




          Form No. USA-33s-274          (Ed. 9-25-58)



             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                              v.

                LUIS ALBERTO BRECEDA and
               VICENTE ROBLES CASTRO JR.,

                                               Defendants.


                          INFORMATION

                     19 Cr.            (PGG)

                    (21   u.s.c.   §   846.)

                  GEOFFREY S. BERMAN
                 United States Attorney
